Citation Nr: 1446621	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  05-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for kidney stones, currently rated as 30 percent disabling, including on an extra-schedular basis.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to July 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was most recently before the Board in August 2012.

The April 2004 RO decision, in pertinent part, continued a 10 percent disability rating for a kidney disability.  An interim, September 2005, rating decision increased the rating for a kidney disability, from 10 to 30 percent, effective September 4, 2003.  In a decision issued in March 2010, the Board denied a rating in excess of 30 percent for a kidney disability.  The Veteran appealed that decision, and in January 2012 the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated the portion of the March 2010 Board decision that addressed the increased rating issue.  In August 2012 the Board remanded the case for further development, including a VA examination that was conducted in February 2013.

The claims of entitlement to an increased rating for a kidney disability on an extra-schedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's kidney disability does not result in renal dysfunction with constant albuminuria with some edema, definite decrease in kidney function, or hypertension with diastolic pressure of predominantly 120 or more.  He does not have a disability requiring the wearing of absorbent materials which must be changed 2-4 times per day or resulting in a daytime voiding interval of less than one hour or awakening to void five or more times per night. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent for kidney stones disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Codes (DCs) 7508, 7509, 7510, 7511 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in September 2003 and September 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the September 2012 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a. 

The Veteran's kidney disability is currently rated as 30 percent under DC 7508 for nephrolithiasis.  Under DC 7508, a maximum 30 percent rating is assigned for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year.  Therefore, because the Veteran is already in receipt of a 30 percent rating for his disability, an increased rating is not warranted under DC 7508.

A maximum 30 percent rating is also assigned under DC 7509 (hydronephrosis) for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  Similarly, the criteria under DCs 7510 (ureterolithiasis), and 7511 (stricture of ureter) also only provide for a maximum 30 percent rating.  As such, the Veteran is also not entitled to an increased rating for his kidney disability under DCs 7509-7511 because he is in receipt of the maximum rating under these diagnostic codes.

In an effort to afford the Veteran the highest possible evaluation, the Board has considered whether his kidney disability warrants evaluation as renal dysfunction or voiding dysfunction.  Renal dysfunction is rated at 30 percent when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under DC 7101, a 40 percent rating is provided for hypertension manifested by diastolic pressure predominantly 120 or more with moderately severe symptoms.  38 C.F.R. § 4.104, DC 7101.

Voiding dysfunctions are also addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage involves ratings ranging from 20 to 60 percent and accounts for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  A 60 percent rating is warranted for leakage requiring the wearing of absorbent materials, which must be changed, more than 4 times per day.  38 C.F.R. § 4.115a.   

Evaluation under urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  38 C.F.R. § 4.115a.    

Obstructed voiding provides for a single maximum 30 percent rating for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.  Therefore, an increased rating for the Veteran's kidney disability is not warranted under these diagnostic criteria since he is already in receipt of the maximum rating. 

The remaining rating criteria for evaluating genitourinary disorders either are not applicable to the Veteran's case or do not offer a higher disability rating.  See 38 C.F.R. § 4.115b, DCs 7500-7507, 7512-7528 (2009).

On VA examination in November 2003, the Veteran reported having passed his first kidney stone in 1990 during his period of active service.  He stated that he had continued to pass kidney stones periodically since then.  The Veteran averaged passing stones about four times per year and reported that he had already passed three stones that year.  The examiner noted that the Veteran had suffered from a large ureteral stone, which required a ureteral stent, about three years ago and that he had a lithotripsy on a stone about 11 months ago.  The stones were found to be mostly calcium in type.  The Veteran indicated that he tried to drink a lot of water and avoid oxalate foods.  He complained that he missed several days of work a year due to the stones.  The examiner diagnosed him with chronic renal and ureteral stones.  

Post-service VA and private medical reports dated from November 2002 to May 2009 show that the Veteran received intermittent treatment for nephrolithiasis, mild renal insufficiency, hypomagensemia, renal stones, ureteral stones, hydronephrosis, and hydroureter.  He underwent cystoscopies, ureteroscopies, and lithotripsies for renal and ureteral stones in November 2008 and May 2009.  He suffered from such symptoms as left flank pain, small nonobstructive calculi in the kidneys and ureter, and renal colic.  Laboratory reports reflect elevated levels of creatinine and blood urea nitrogen.  The albumin levels in his urine were 4.2 g/dL, which was within the normal range of 3.5 to 5 g/dL.  The Veteran was also treated for hypertension, and his diastolic blood pressure readings ranged from 60 to 91.   

At a February 2013 VA examination the diagnoses were nephrolithiasis and ureterolithiasis.  The examiner indicated that the Veteran did not have any evidence of renal dysfunction.  Recurrent kidney and ureter stone formation were noted.  The examiner also indicated that the Veteran had frequent attacks of colic productive of moderate hydronephrosis but no symptoms of recurrent urinary tract or kidney infections.  Laboratory reports (January 2013) and urinalysis (December 2012) that the albuminuria level (trace) was "not persistent"  and that urinalysis reports from September 2011 and March 2012 were negative for protein.  The Veteran's kidney condition was characterized as having frequent colic attacks that were often with excruciating pain.  There examiner stated that there was no edema and no decrease in kidney function, and that the Veteran did not have a "generalized poor health."  The Veteran's blood pressure was recorded as 177/98.

The Veteran also underwent cystoscopies, ureteroscopies, and lithotripsies for renal and ureteral stones in January 2013 and January 2014.  He was also for scheduled for similar procedures in July 2013 but indicated in September 2013 that he had recently passed a stone and had felt much better.

Based on the preceding evidence, the Veteran fails to meet any of the criteria for the next higher evaluation of 60 percent under the schedular criteria for renal dysfunction.  The medical evidence associated with the claims file does not reveal that the Veteran has constant albuminuria, edema, or definite decrease in kidney function.  While recurrent kidney and ureteral stones have been shown, there has been no significant change in his renal function.  Similarly, while the Veteran does have hypertension, the Veteran's blood pressure readings have not been manifested by diastolic pressure predominantly 120 or more.  While a blood pressure reading of 176/129 was noted on July 15, 2013, other readings on that same date were recorded as 168/116 and 175/99.  Further, other readings, including those dated on November 21, 2008 (120/80), May 13, 2009 (126/75), January 2, 2014 (160/108), and January 19, 2013 (168/72) have not revealed diastolic pressure of 120 or more.  Accordingly, an increased rating is not warranted for the Veteran's kidney disability under the criteria for renal dysfunction.   

While the Veteran did complain of urinary frequency in July 2013 and January 2014, such has not been consistent, and, as noted by the February 2013 VA examiner, while the Veteran had complaints of increased frequency during episodes of trying to pass kidney stones, such was not a chronic complaint.  Significantly, urine leakage or a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night, has not been shown or even asserted.  As such, a rating of 40 percent for urine leakage or urinary frequency is not warranted.

The Veteran is competent to give evidence about what he observes or experiences as a result of his kidney disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, considered competent to identify a specific level of disability of his kidney disability according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's kidney disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings directly address the criteria under which the Veteran's kidney disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased rating is warranted in this case.

In sum, the weight of the credible evidence demonstrates that the Veteran's kidney disability warrants no more than a 30 percent rating for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a kidney disability, the appeal must be denied.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent disabling, on a schedular basis, is denied.


REMAND

Under 38 C.F.R. § 3.321(b)(1) the Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  The evidence of record, namely the Veteran's statements during his February 2013 VA examination, indicates some possibility that the Veteran's kidney disability may present an exceptional or unusual disability picture.  Accordingly, the Board finds that the criteria for submission to the Director of the Compensation and Pension Service have been met.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the matter of entitlement to an increased rating for kidney stones on an extra-schedular basis could impact the TDIU claim, the TDIU claim is deferred pending adjudication of the Veteran's kidney rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all the Veteran's VA medical records dated since January 30, 2014, and associate them with the record.

2.  Thereafter, the RO/AMC should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his kidney disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  The Director, Compensation and Pension, is requested to provide adequate reasons and bases for any decision.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


